                            Case 19-12378-KBO            Doc 1024         Filed 05/15/20        Page 1 of 7




                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE


                 In re:                                                         Chapter 11

                 DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         Case No. 19-12378-KBO

                                                                                Jointly Administered
                                                            Debtors.


                                                   CERTIFICATE OF SERVICE

                          I, Chad Corazza, hereby certify that on May 14, 2020, I caused a copy of the

             foregoing document Order Further Extending the Challenge Period and Granting Related

             Relief [Docket No. 1008], to be served upon the below counsel in the manner indicated

             below:

                 Benesch, Friedlander, Coplan & Aronoff LLP                     Bradley Arant Boult Cummings LLP
                 Attn: Jennifer R. Hoover, Kevin M. Capuzzi,                    Attn: William L. Norton III
                 and John C. Gentile                                            1600 Division Street, Suite 700
                 222 Delaware Avenue, Suite 801                                 Nashville, TN 37203
                 Wilmington, DE 19801                                           First Class Mail
                 Hand Delivery

                 Brooks Wilkins Sharkey & Turco, PLLC                           Buchalter, A Professional Corporation
                 Attn: Matthew E. Wilkins                                       Attn: Shawn M. Christianson, Esq.
                 401 S. Old Woodward Avenue, Suite 400                          55 Second Street, 17th Floor
                 Birmingham, MI 48009                                           San Francisco, CA 94105-3493
                 First Class Mail                                               First Class Mail

                 Burr & Forman LLP                                              Burr & Forman LLP
                 Attn: Derek F. Meek, Esquire                                   Attn: J. Cory Falgowski
                 420 N. 20th Street, Suite 3400                                 1201 N. Market Street, Suite 1407
                 Birmingham, AL 35203                                           Wilmington, DE 19801
                 First Class Mail                                               Hand Delivery


             1
                   The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal
                   tax identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
                   Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
                   Dura Operating, LLC (2304); and NAMP, LLC (3693).

26509427.1
                     Case 19-12378-KBO       Doc 1024    Filed 05/15/20   Page 2 of 7




             BURR & FORMAN LLP                               BURR & FORMAN LLP
             Attn: David W. Houston, IV                      Attn: Derek F. Meek
             222 Second Ave. South, Suite 2000               420 North 20th Street, Suite 3400
             Nashville, TN 37201                             Birmingham, AL 35203
             First Class Mail                                First Class Mail

             BUTLER SNOW LLP                                 Delaware Attorney General
             Attn: Adam M. Langley                           Attn: Bankruptcy Department
             6075 Poplar Avenue, Suite 500                   Carvel State Office Building
             Memphis, TN 38119                               820 N French Street, 6th Floor
             First Class Mail                                Wilmington, DE 19801
                                                             Hand Delivery

             Delaware Division of Revenue                    Delaware Secretary of State
             Attn: Zillah Frampton                           Corporations Franchise Tax
             820 N. French Street                            P.O. Box 898
             Wilmington, DE 19801                            Dover, DE 19903
             Hand Delivery                                   First Class Mail

             Delaware State Treasury                         Dentons US LLP
             Attn: Officer, Managing Agent, or General       Attn: Oscar N. Pinkas and Lauren Macksoud
             Agent                                           1221 Avenue of the Americas
             820 Silver Lake Boulevard                       New York, NY 10020
             Suite 100                                       First Class Mail
             Dover, DE 19904
             First Class Mail

             Dentons US LLP                                  Dura Automotive Systems, LLC
             Attn: Sam J. Alberts                            1780 Pond Run
             1900 K. Street NW                               Auburn Hills, MI 48326
             Washington, DC 20006                            First Class Mail
             First Class Mail

             FROST BROWN TODD LLC                            FROST BROWN TODD LLC
             Attn: A.J. Webb                                 Attn: Patricia K. Burgess
             3300 Great American Tower                       7310 Turfway Road
             301 East Fourth Street                          Suite 210
             Cincinnati, OH 45202                            Florence, KY 41042
             First Class Mail                                First Class Mail




26509427.1
                     Case 19-12378-KBO          Doc 1024    Filed 05/15/20   Page 3 of 7


             FROST BROWN TODD LLC                               FROST BROWN TODD LLC
             Attn: Robert V. Sartin and Benjamin M. Katz        Attn: Ronald E. Gold, Esq.
             150 Third Avenue South, Suite 1900                 301 East Fourth Street
             Nashville, TN 37201                                Great American Tower, Suite 3300
             First Class Mail                                   Cincinnati, OH 45202
                                                                First Class Mail

             Internal Revenue Service                           Internal Revenue Service
             Centralized Insolvency Operation                   Centralized Insolvency Operation
             2970 Market Street                                 P.O. Box 7346
             Mail Stop 5-Q30.133                                Philadelphia, PA 19101-7346
             Philadelphia, PA 19104-5016                        First Class Mail
             First Class Mail

             IRS MDP 146                                        Jaffe Raitt Heuer & Weiss, P.C.
             801 Broadway                                       Attn: Richard Kruger
             Nashville, TN 37203                                27777 Franklin Road, Suite 2500
             First Class Mail                                   Southfield, MI 48034
                                                                First Class Mail

             Kirkland & Ellis International LLP                 Lorentson Mfg. Co. SW., Inc.
             Attn: James H.M. Sprayregen, P.C., Marc            Attn: John Routt
             Kieselstein, P.C. , Ryan Blaine Bennett, P.C., &   PO Box 932
             Gregory F. Pesce                                   Kokomo, IN 46903
             300 North LaSalle Street                           First Class Mail
             Chicago, IL 60654
             First Class Mail

             McGuireWoods LLP                                   McGuireWoods LLP
             Attn: Elizabeth K. Sieg                            Attn: Mark E. Freedlander & Frank J. Guadagnino
             Gateway Plaza                                      Tower Two-Sixty
             800 East Canal Street                              260 Forbes Avenue, Suite 1800
             Richmond, VA 23219                                 Pittsburgh, PA 15222
             First Class Mail                                   First Class Mail

             McGuireWoods LLP                                   Neal & Harwell, PLC
             Attn: Nicholas A. DuPuis                           Attn: James R. Kelley and David G. Thompson,
             Promenade                                          1201 Demonbreun Street, Suite 1000
             1230 Peachtree Street, N.E., Suite 2100            Nashville, TN 37203
             Atlanta, GA 30309                                  First Class Mail
             First Class Mail




26509427.1
                     Case 19-12378-KBO         Doc 1024   Filed 05/15/20   Page 4 of 7


             Office of the United States Trustee              Pension Benefit Guaranty Corporation
             Attn: Juliet Sarkessian                          Attn: Mai Lan G. Rodgers, Lori A. Butler
             844 King Street, Suite 2207                      Office of the General Counsel
             Lockbox 35                                       1200 K Street, N.W.
             Wilmington, DE 19801                             Washington, DC 20005-4026
             Hand Delivery                                    First Class Mail

             Region 4 (AL, FL, GA, KY, MS, NC, SC, TN)        Region 5 (IL, IN, MI, MN, OH, WI)
             Attn: General Counsel                            Attn: General Counsel
             Atlanta Federal Center                           77 West Jackson Boulevard
             61 Forsyth Street                                Chicago, IL 60604-3507
             Atlanta, GA 30303-3104                           First Class Mail
             First Class Mail

             Region 6 (AR, LA, NM, OK, TX)                    Region 7 (IA, KS, MO, NE)
             Attn: General Counsel                            Attn: General Counsel
             1445 Ross Avenue                                 11201 Renner Blvd.
             Suite 1200                                       Lenexa, KS 66219
             Dallas, TX 75202-2733                            First Class Mail
             First Class Mail

             Duane Morris LLP                                 Securities & Exchange Commission
             Attn: Christopher R. Belmonte, Pamela A.         Attn: Secretary of the Treasury
             Bosswick                                         100 F. Street NE
             230 Park Avenue                                  Washington, DC 20549
             New York, NY 10169                               First Class Mail
             First Class Mail

             Securities & Exchange Commission - NY Office     Securities & Exchange Commission - Philadelphia
             Attn: Bankruptcy Department                      Office
             200 Vesey Street, Suite 400                      Attn: Bankruptcy Department
             New York, NY 10281                               One Penn Center
             First Class Mail                                 1617 JFK Boulelvard, Suite 520
                                                              Philadelphia, PA 19103
                                                              First Class Mail

             Skadden, Arps, Slate, Meagher & Flom LLP         Skadden, Arps, Slate, Meagher & Flom LLP
             Attn: Carl T. Tullson                            Attn: Ron E. Meisler
             920 N. King Street                               155 North Wacker Drive
             Wilmington, DE 19801                             Chicago, IL 60606-1720
             Hand Delivery                                    First Class Mail




26509427.1
                     Case 19-12378-KBO            Doc 1024   Filed 05/15/20   Page 5 of 7


             State of Illinois Attorney General                  State of Michigan Attorney General
             Attn: Bankruptcy Dept                               Attn: Bankruptcy Dept
             100 West Randolph Street                            G. Mennen Williams Building, 7th Floor
             Chicago, IL 60601                                   525 W. Ottawa St., P.O. Box 30212
             First Class Mail                                    Lansing, MI 48909-0212
                                                                 First Class Mail

             State of Missouri Attorney General                  State of Tennessee Attorney General
             Attn: Bankruptcy Dept                               Attn: Bankruptcy Dept
             Supreme Court Building                              P.O. Box 20207
             207 W. High St.                                     Nashville, TN 37202-0207
             Jefferson City, MO 65102                            First Class Mail
             First Class Mail

             State of Texas Attorney General                     Teri Hasenour Gordon B.P.R.
             Attn: Bankruptcy Dept                               Attn: Teri Hasenour Gordon
             Capitol Station                                     P.O. Box 1075
             PO Box 12548                                        Columbia, TN 38402-1075
             Austin, TX 78711-2548                               First Class Mail
             First Class Mail

             The United States Attorney’s Office for the         TN Dept of Revenue
             District of Delaware                                c/o TN Attorney General's Office
             U.S. Attorney's Office                              Bankruptcy Division
             Hercules Building                                   PO Box 20207
             1313 N. Market Street                               Nashville, TN 37202-0207
             Wilmington, DE 19801                                First Class Mail
             Hand Delivery

             U.S. Securities and Exchange Commission             Waller Lansden Dortch & Davis, LLP
             Office of Reorganization                            Attn: John C. Tishler, Katie G. Stenberg,
             950 East Paces Ferry Road, N.E.                     Tyler N. Layne
             Suite 900                                           511 Union Street, Suite 2700
             Atlanta, GA 30326-1382                              Nashville, TN 37219
             First Class Mail                                    First Class Mail

             WILSON, ELSER, MOSKOWITZ, EDELMAN                   WINDELS MARX LANE & MITTENDORF, LLP
             & DICKER LLP                                        Attn: James M. Sullivan
             Attn: Mark G. Ledwin, Esq. and Irene M.             156 West 56th Street
             Costello, Esq.                                      New York, NY 10019
             1133 Westchester Avenue                             First Class Mail
             White Plains, NY 10604
             First Class Mail




26509427.1
                     Case 19-12378-KBO       Doc 1024    Filed 05/15/20   Page 6 of 7


             Warner Norcross & Judd LLP                      Steven A. Ginther
             Attn: Susan M. Cook                             Special Assistant Attorney General
             715 E. Main Street, Suite 110                   Missouri Department of Revenue
             Midland, MI 48640                               General Counsel’s Office
             First Class Mail                                301 W. Hight Street, Room 670
                                                             P.O. Box 475
                                                             Jefferson City, MO 65105-0475
                                                             First Class Mail

             Joseph Corrigan                                 Derek C. Abbott
             Iron Mountain Information Management, LLC       Morris, Nichols, Arsht & Tunnell LLP
             One Federal Street                              1201 N. Market Street, 16th Floor
             Boston, MA 02110                                P.O. Box 1347
             First Class Mail                                Wilmington, DE 19899-1347
                                                             Hand Delivery

             Ronald S. Gelbert                               Faheem A. Mahmooth
             Amy D. Brown                                    Pension Benefit Guaranty Corporation
             Gellert Scali Busenkell & Brown, LLC            Office of General Counsel
             1201 North Orange Street, Suite 300             1200 K Street, N.W.
             Wilmington, DE 19801                            Washington, D.C. 20005-4026
             Hand Delivery                                   First Class Mail

             Mark I. Duedall                                 Erin R. Fay
             Bryan Cave Leighton Paisner LLP                 Daniel N. Brogan
             One Atlantic Center, 14th Floor                 Bayard, P.A.
             1201 West Peachtree Street, NW                  600 N. King Street, Suite 400
             Atlanta, GA 30309-3488                          Wilmington, DE 19801
             First Class Mail                                Hand Delivery

             Christopher Marcus, P.C.                        Jessica Berman
             Kirkland & Ellis LLP                            Prime Clerk LLC
             601 Lexington Avenue                            60E 42nd Street, Suite 1440
             New York, NY 10022                              New York, NY 10165
             First Class Mail                                First Class Mail

             John H. Schanne, II                             Kay S. Kress
             Pepper Hamilton LLP                             Pepper Hamilton LLP
             Hercules Plaza, Suite 5100                      4000 Town Center, Suite 1800
             1313 N. Market Street                           Southfield, MI 48705-1505
             Wilmington, DE 19899-1709                       First Class Mail
             Hand Delivery




26509427.1
                    Case 19-12378-KBO     Doc 1024   Filed 05/15/20     Page 7 of 7


             Randall L. Klein                            Matthew P. Ward
             Goldberg Kohn Ltd.                          Morgan L. Patterson
             55 East Monroe, Suite 3300                  Womble Bond Dickinson (US) LLP
             Chicago, IL 60603                           1313 North Market Street, Suite 1200
             First Class Mail                            Wilmington, DE 19801
                                                         Hand Delivery



                                           YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                            /s/ Chad Corazza
                                           Chad Corazza, Paralegal
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253




26509427.1
